DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 and its dependents are rejected because in claim 1 it is not clear if the % by weight of the corrosion inhibitors, antioxidants and surfactants are based on the weight of the additive composition. Clarification and/or correction are required.
 	In claim 1, the transition language for the antioxidants is both open and closed. The term including is equivalent to comprising and is open claim language whereas the 
  	Claims 8 and 22 are rejected because ethylenediamine molybdate, anilium molybdate and trimethylammonium molybdate are not inorganic. 
 	Claims 21 and 22 are rejected there is no antecedent support in claim 13 for “the one or more inorganic oxyanion salts.
Claims 13-20 are allowed. The prior art fails to teach or suggest an additive composition for a hydraulic fluid, or a heat transfer fluid, consisting of: one or more phosphate esters derived from the esterification of phosphoric acid and one or more monomer glycols including C2 to C6 monomer glycols; one or more dicarboxylic acids; one or more alkanolamines; one or more organosulfur compounds; one or more oxyanion salts; and one or more surfactants. 
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16334634/20210702